DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 109370426 A, See machine translation for citation).
Regarding claim 1, Zhao discloses a coating composition comprising a polysilazane, polysiloxane, and fluorine-modified antifouling agent (Abstract).  The raw material for the coating comprising about 7 – 96.99 mass% of polysilazane which significantly overlaps the claimed range, from 3 to 73 mass% of polysiloxane which significantly overlaps the claimed range, from 0.01 to 20 mass% of the fluorine-modified antifouling agent which is within the claimed range.  A filler is present from 1 to 50 mass% (page 8).  A colorant is present from 0.01 to 15 mass%. As shown in Example 4, alumina is added at 11 mass% and white carbon black is present at 15 mass%.  Therefore, a second additive is 26 mass% which is within the claimed range.
Regarding claim 2, Zhao discloses the solvent includes an alkane solvent, ether solvent, or ketone solvent (page 11).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 105524552 B discloses a high performance organic silicone-fluorine nano-paint.
JP 5550210 B2 discloses a method of manufacturing a repair coating on a coated metal surface.
JP 2004532318 A discloses a thermally stable, moisture-curing polysilazane.
	Fish (US 2014/0011009 A1) discloses silicon-based coating compositions formed from silazanes, siloxanes, and optionally, organic and inorganic substituents, solvents and additives [0002].
	Suzuki (JP 07196987 A) teaches adding fluororesin powder to a coating solution containing polysilazane (Abstract).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767